     Case 1:16-cv-00156-DLC Document 109 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
VICTOR ENCARNACION, KALEB HAGOS,       :
KENNETH CLAVASQUIN, and THE BRONX      :               16cv156(DLC)
DEFENDERS,                             :
                                       :                   ORDER
                         Plaintiffs,   :
                                       :
               -v-                     :
                                       :
CITY OF NEW YORK,                      :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The Court having received the parties’ submissions

addressing the plaintiffs’ motion to enforce the so-ordered

settlement agreement, it is hereby

     ORDERED that a conference is scheduled for April 1, 2021 at

11:00am.

     Due to the ongoing COVID-19 pandemic, the conference will

be held via the Microsoft Teams videoconference platform.             To

access the conference, paste the following link into your

browser: https://teams.microsoft.com/l/meetup-

join/19%3ameeting_M2NjZjM3NWUtNGZhMC00YmIwLTljMGItMzE5YWQ0M2M2Nm

U5%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d.
      Case 1:16-cv-00156-DLC Document 109 Filed 03/19/21 Page 2 of 2




     To use this link, you may need to download software to use

the platform’s videoconferencing features.1        Participants are

directed to test their videoconference setup in advance of the

conference -- including their ability to access the link above,

which is currently live.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended.2   Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Microsoft Teams.      For general guidelines for

participation in remote conferences, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

     Call-in number:        +1 917-933-2166
     Conference ID:         358 806 525#

Dated:    New York, New York
          March 19, 2021

1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting
using an internet browser may only be able to view one
participant at a time.


                                    2
